           Case 2:20-cv-00213-wks Document 11 Filed 02/05/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                          )
                                                   )
                                   Plaintiff,      )
                                                   )
               v.                                  )                Case No. 2:20-cv-213
                                                   )
UNIVERSITY OF VERMONT                              )
MEDICAL CENTER,                                    )
                                                   )
                                   Defendant.      )

            THE UNIVERSITY OF VERMONT MEDICAL CENTER’S
    STIPULATED MOTION TO ENLARGE TIME TO RESPOND TO COMPLAINT

        The University of Vermont Medical Center (“UVMMC”) hereby moves, with the

government’s consent, to enlarge the time in which it may respond to the complaint in this matter

to Tuesday, April 20, 2021. This is UVMMC’s second request to enlarge time to respond to the

complaint. This Court granted UVMMC’s first request on December 28, 2020.

        Good cause exists for this extension for several reasons, including UVMMC’s focus on

patient care during the ongoing global pandemic, UVMMC’s crucial role in distributing the

COVID-19 vaccine to Vermonters, and the parties’ need for more time to consider and discuss

how to proceed with this matter in light of the Biden administration’s appointment of new

leadership at the Department of Health and Human Services and Department of Justice. Rule 6

affords the Court “wide discretion” to grant such requests,1 and courts in this circuit “normally”

do so “in the absence of bad faith on the part of the party seeking relief or prejudice to the

adverse party,”2 neither of which is present here.


1
         Ramashwar v. City of New York, 231 Fed. Appx. 26, 27–28 (2d Cir. 2007) (citing 4B Wright & Miller,
Federal Practice and Procedure: Civil 3d § 1165 (2002)).
2
         See, e.g., Remer v. Sebelius, No. 13 Civ. 7110 (PAC)(JLC), 2014 WL 1202989, at *1 (S.D.N.Y. Mar. 24,
2014) (quoting Don King Productions, Inc. v. Hopkins, No. 04 Civ. 9705(PKL), 2004 WL 2997800, at *3 (S.D.N.Y.
Dec. 23, 2004)).
         Case 2:20-cv-00213-wks Document 11 Filed 02/05/21 Page 2 of 2




       Wherefore, UVMMC respectfully requests the enlargement described above, and

includes herewith a proposed order for the Court’s convenience.



       Dated at Burlington, Vermont this 5th day of February, 2021.

                                            UNIVERSITY OF VERMONT MEDICAL
                                            CENTER

                                    By:     /s/ Ian P. Carleton_____________________
                                            Ian P. Carleton, Esq.
                                            SHEEHEY FURLONG & BEHM P.C.
                                            30 Main Street, 6th Floor
                                            P.O. Box 66
                                            Burlington, VT 05402-0066
                                            (802) 864-9891
                                            icarleton@sheeheyvt.com




                                               2
